Exhibit 10.16

 

THE NEW YORK TIMES COMPANY

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

 

 

 

Effective January 1, 1983

 

 

Amended and Restated Effective February 19, 1987

 

 

Amended May 5, 1989

 

 

Amended and Restated Effective January 1, 1993

 

 

Amended and Restated Effective January 1, 2004

 

 

Amended and Restated Effective January 1, 2008

 

 

Amended and Restated Effective January 1, 2009

 

--------------------------------------------------------------------------------


 

THE NEW YORK TIMES COMPANY

 


SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


 


PURPOSE


 

The Supplemental Executive Retirement Plan is designed to provide a benefit
which, when added to the retirement income provided under other Company plans,
will ensure the payment of a competitive level of retirement income to key
senior executives of The New York Times Company, thereby providing an additional
incentive for assuring orderly management succession.  Eligibility for
participation in the Plan shall be limited to executives designated by the SERP
Committee.  This Plan became effective on January 1, 1983, and shall be
effective as to each Participant on the date he or she is designated as such
hereunder.  The Plan, as previously amended, is hereby amended and restated
effective as of January 1, 2009 to comply with the applicable requirements of
section 409A of the Code, and to reflect a change in the benefit formula for
Participants with less than twenty (20) years of Service.

 

2

--------------------------------------------------------------------------------


 

SECTION I

 

DEFINITIONS

 

1.1.          “Basic Plan” means the qualified defined benefit pension plan to
which the Company makes or has made contributions on behalf of a designated
Participant (including, but not limited to The New York Times Companies Pension
Plan, The Guild-Times Pension Plan and The Retirement Annuity Plan for Craft
Employees of The New York Times Company (non-contributory portion)).

 

1.2.          “Basic Plan Benefit” means the amount of benefit payable to a
Participant under any Basic Plan, assuming immediate commencement of payments as
of the date of Retirement, with benefits payable in the form of a straight life
annuity.

 

1.3.          “Code” means the Internal Revenue Code of 1986, as amended.

 

1.4.          “Contingent Annuitant” means the person designated by the
Participant to receive the survivor portion of the Joint and Survivor Annuity. 
In the event a married Participant fails to designate a Contingent Annuitant,
the Contingent Annuitant shall be deemed to be the Participant’s Surviving
Spouse, if any.

 

1.5.          “Company” means The New York Times Company and its subsidiaries
and affiliates.

 

1.6.             “Final Average Earnings” means effective April 1, 2000, the
average of the highest consecutive sixty (60) months of Earnings out of the last
one hundred twenty (120) months preceding the date on which the Participant
retires multiplied by twelve (12).  “Earnings” for any calendar year shall
include the Participant’s base salary, annual cash bonuses and sales commissions
paid during such year, and shall exclude any other compensation (such as
deferred incentive compensation under the Long-Term Incentive Plan, retirement
units and performance awards (other than

 

3

--------------------------------------------------------------------------------


 

annual cash bonuses) under the Executive Incentive Award Plan, the 1991
Executive Stock Incentive Plan, 1991 Executive Cash Bonus Plan and any successor
plans and stock options under the 1974 Incentive Stock Option Plan, the Employee
Stock Purchase Plan, the 1991 Executive Stock Incentive Plan  and any successor
plans) and any contributions to or benefits under this Plan or any other
pension, profit-sharing, stock bonus or other plan of deferred compensation;
except that amounts deferred under a non-qualified deferred compensation plan
and/or amounts which the Company contributes to a plan on behalf  of the
Participant pursuant to a salary reduction agreement which are not includible in
the Participant’s gross income under sections 125, 402(e)(3), 492(h) or
403(b) of the Code shall be included.

 

1.7.          “Joint and Survivor Annuity” means a reduced annuity payable for
the life of the Participant followed after the Participant’s death by an annuity
payable for the life of the Participant’s Contingent Annuitant in an amount
equal to either 25%, 50%, 75% or 100% (as elected by the Participant prior to
Retirement) of the reduced annuity that was payable to the Participant.  The
combined annuities payable to the Participant and the Contingent Annuitant under
the Joint and Survivor Annuity shall be the actuarial equivalent of the annual
Retirement benefit determined under Section III using 7.5% interest and the 94
GAR Mortality Table.

 

1.8.          “Key Executive Position” means a position so designated by the
SERP Committee.

 

1.9.          “Participant” means an individual holding a Key Executive Position
who has been designated as a Participant by the SERP Committee.  An executive
shall become a Participant in the Plan as of the date he or she is individually
selected by, and specifically named by the SERP Committee for inclusion in the
Plan.  If a Participant is reclassified to a responsibility that is not a Key
Executive Position, the Participant’s

 

4

--------------------------------------------------------------------------------


 

continuing eligibility will be subject to the approval of the SERP Committee. 
No individual shall be designated a Participant by the SERP Committee after
December 31, 2008.

 

1.10.        “Plan” means The New York Times Company Supplemental Executive
Retirement Plan.

 

1.11.        “Retirement” or “Retire” means a Participant’s “separation from
service” from the Company within the meaning of section 409A of the Code and
Treasury Regulation section 1.409A-1(h) or subsequent IRS guidance under section
409A of the Code on one of the Retirement Dates specified in Section 2.1.

 

1.12.        “Section 409A Specified Employee” means a “specified employee”
within the meaning of section 409A(a)(2)(B)(i) of the Code, as determined by the
Compensation Committee of the Company’s Board of Directors or its delegate in
accordance with the provisions of sections 409A and 416(i) of the Code and the
regulations issued thereunder.

 

1.13.        “SERP Committee” or “Committee” means a committee consisting of the
Chairman and the President of The New York Times Company.

 

1.14.        “Service” means the Participant’s service for vesting purposes as
defined in the Basic Plan, up to a maximum of twenty (20) years, and shall
include any additional service credit in specific situations as may be
authorized by the Committee.  Additionally, service shall include any credits
for service pursuant to a buyout plan or agreement accepted by a Participant.

 

1.15.        “Surviving Spouse” means the person to whom a Participant is
married on the date on which benefits commence (or at his death, if earlier).

 

5

--------------------------------------------------------------------------------


 

1.16.        The masculine gender, where appearing in the Plan, will be deemed
to include the feminine gender, and the singular may include the plural, unless
the context clearly indicates the contrary.

 

6

--------------------------------------------------------------------------------


 

SECTION II

 

ELIGIBILITY FOR BENEFITS

 

2.1.          Each Participant with ten (10) or more years of Service shall be
eligible to Retire and receive a benefit under this Plan beginning on one of the
following Retirement Dates:

 

(a)  “Normal Retirement Date,” which is the first day of the month following the
month in which the Participant reaches age sixty-five (65).

 

(b)  “Early Retirement Date,” which is the first day of any month following
(i) the Participant’s sixtieth (60th) birthday, or (ii) if the Committee
consents to the Participant’s early retirement, the Participant’s fifty-fifth
(55th) birthday.

 

(c)  “Postponed Retirement Date,” which in the case of a Participant who
terminates his employment with the Company after his Normal Retirement Date, is
the first day of the month next following the month in which the Participant
terminates employment with the Company.

 

2.2.          For purposes of determining a Participant’s Retirement Date and
eligibility to receive Retirement benefits under this Plan, the age of a
Participant shall include any age credit pursuant to a buyout plan or agreement
accepted by a Participant.  Notwithstanding the foregoing and Section 4.2, in no
event shall Retirement benefits payable under this Plan commence prior to the
first business day of the month following the Participant’s actual
55th birthday.

 

7

--------------------------------------------------------------------------------


 

SECTION III

 

AMOUNT AND FORM OF RETIREMENT BENEFIT

 

3.1.          The annual Retirement benefit payable to a Participant who Retires
on his Normal Retirement Date shall equal the excess, if any, of (a) fifty
percent (50%) of the Final Average Earnings (prorated at two and one-half
percent (2.5%) times Final Average Earnings times years of Service for Service
of less than twenty (20) years) over (b) the sum of the Basic Plan Benefits
payable as of the Participant’s Normal Retirement Date.

 

Notwithstanding the foregoing, with respect to a Participant who Retires after
January 1, 2009, and who has less than twenty years of Service as of
December 31, 2008, the annual Retirement benefit payable to such Participant on
his Normal Retirement Date shall equal the excess, if any, of the sum of (a) two
and one-half percent (2.5%) times Final Average Earnings times years of Service
as of December 31, 2008; plus (b) two and two-tenths percent (2.2%) times Final
Average Earnings times years of Service after December 31, 2008; provided that
the aggregate years of Service under subsections (a) and (b) shall not exceed
twenty (20) years of Service, over (c) the sum of the Basic Plan Benefits
payable as of the Participant’s Normal Retirement Date.

 

3.2.          The annual Retirement benefit payable to a Participant who Retires
on an Early Retirement Date shall equal the benefit determined using the formula
in Section 3.1, reduced by four percent (4%) for each year (one-third (1/3) of
one percent (1%) for each month) benefits commenced prior to age sixty (60),
less the sum of the annual Basic Plan Benefits payable as of the Participant’s
Early Retirement Date.

 

3.3.          The annual Retirement benefit payable to a Participant who Retires
on a Postponed Retirement Date shall be equal to the benefit determined in
accordance with Section 

 

8

--------------------------------------------------------------------------------


 

3.1 based on the Participant’s Service and Final Average Earnings as of the
Participant’s Normal Retirement Date.

 

3.4.  (a)      Prior to January 1, 2009, Retirement benefits payable under this
Plan shall be payable at the same time and in the same manner as benefits under
the Basic Plan (except the Level Income options), unless otherwise determined by
the Company.  Retirement benefits under this Plan for a Participant who elects a
Level Income Option under the Basic Plan shall be paid in the form of an annuity
for the life of the Participant.  Once in pay status, a Participant may not
change the form of benefit payable under the Plan.

 

(b)   Effective January 1, 2009, Retirement benefits shall, subject to
Section 3.5, be paid in the form of an annuity for the life of the Participant
if the Participant is not married on the date payment of his Retirement benefit
commences.  At any time prior to commencing payment of his Retirement benefits,
a Participant may elect to receive his Retirement benefit in a different annuity
form (either for the life of the Participant only, or as any form of Joint and
Survivor Annuity), provided that, as of such date, the newly elected annuity
form is actuarially equivalent to the previously elected annuity form.

 

(c)   Participants who have experienced a separation from service (as defined in
Section 1.12) prior to January 1, 2009 and have not commenced payment of their
benefits as of December 31, 2008, shall make an election by December 31, 2008 as
to the timing and form of payment of their benefits.  The Participant may elect
to have his benefit (i) commence on the first business day of any month after
his attainment of age 55 but not after his attainment of age 65, and (ii) paid
in the form of an annuity for the life of the Participant or a Joint and
Survivor Annuity.  Payments shall commence within 90 days of the date elected by
the Participant.

 

9

--------------------------------------------------------------------------------


 

If a Participant who has attained age 55 as of December 31, 2008, does not make
an election by December 31, 2008, his benefit shall be paid in the form of an
annuity for the life of the Participant if the Participant is not married on
December 31, 2008, or a Joint and 50% Survivor Annuity with his Surviving Spouse
as the Contingent Annuitant if the Participant is married on December 31, 2008. 
Payments shall commence within 90 days of March 1, 2009.

 

If a Participant who has not attained age 55 as of December 31, 2008, does not
make an election by December 31, 2008, his benefit shall be paid in the form of
an annuity for the life of the Participant if the Participant is not married on
his 55th birthday, or a Joint and 50% Survivor Annuity with his Surviving Spouse
as the Contingent Annuitant if the Participant is married on his 55th birthday. 
Payments shall commence within 90 days following the Participant’s
55th birthday.

 

3.5.  Notwithstanding Section 3.4 and subject to Section 4.2(c), if the lump sum
value of benefits under this Plan is less than or equal to the applicable dollar
amount under section 402(g)(1)(B) of the Code, the Company shall, subject to
Section 4.2(c), pay such benefit in a single lump sum to the Participant within
90 days following the Participant’s date of Retirement.

 

10

--------------------------------------------------------------------------------


 

SECTION IV

 


PAYMENT OF RETIREMENT BENEFITS


 

4.1.          (a)  A Participant with ten (10) or more years of Service who is
age sixty (60) or older, may Retire under the Plan by giving a minimum of six
months’ notice to the Committee (unless such notice is waived by the Committee).

 

(b)           A Participant with ten (10) or more years of Service who is not
eligible for early Retirement under Section 4.1(a) may request Retirement under
this Plan as of the first of any month between the ages of fifty-five (55) and
sixty (60), but such request shall be subject to the approval of the Committee,
which may approve or deny the request based on the needs of the Company.  If the
request is denied, the Committee and the Participant will defer such Retirement
under this Plan for a mutually agreed upon period of time.  This will not
preclude the right of the Participant to retire under the Basic Plan, in which
case the Participant will not be entitled to any benefit hereunder.

 

4.2.          (a)  Prior to January 1, 2009, Retirement benefits payable in
accordance with Section III will commence on the Participant’s date of
Retirement under Section 2.1.  Plan payments must begin immediately upon
Retirement and may not be deferred.  Benefits will continue to be paid on the
first day of each succeeding month.  The last payment will be on the first day
of the month in which the retired Participant dies unless an optional form of
benefit was elected in accordance with Section 3.4(a).

 

(b)           Effective January 1, 2009, subject to paragraph (c) of this
Section 4.2, Retirement benefits payable under this Plan will commence within 90
days following the Participant’s date of Retirement.

 

(c)           Notwithstanding Section 4.2(b), effective January 1, 2009, in the
event that a Participant is a Section 409A Specified Employee as of his date of
Retirement, the

 

--------------------------------------------------------------------------------


 

Company shall withhold and accumulate the first six monthly annuity payments (or
in the case of a lump sum cash out payment under Section 3.5, shall withhold the
lump sum payment) of the Participant’s Retirement benefit until the first day of
the seventh month following the Participant’s date of Retirement (the “Delayed
Payment Date”).  The six accumulated annuity payments (or lump sum cash out
payment) shall be paid to the Participant in a single lump sum payment on the
Delayed Payment Date, with interest for the period of delay, compounded monthly,
equal to the prime lending rate in effect as of the date the payment would
otherwise have been made.  Payment of the withheld and accumulated annuity
payments (with interest as calculated above) shall be treated as made on the
Delayed Payment Date if the payment is made on such date or on a later date
within the same calendar year as the Delayed Payment Date, or, if later, by the
15th day of the third month following the Delayed Payment Date, provided that
the Participant may not, directly or indirectly, designate the year of
payment.   Notwithstanding the foregoing, if the Participant dies prior to the
Delayed Payment Date, any payments that have been withheld and accumulated in
accordance with this paragraph shall be paid to the Participant’s beneficiary
under the Basic Plan in a single lump sum payment within 90 days after the
Participant’s death, with interest as calculated above.

 

4.3.          Any benefit payments under the Plan shall be net of any applicable
withholding tax under federal or state law.

 

12

--------------------------------------------------------------------------------


 

SECTION V

 

PRE-RETIREMENT DEATH BENEFITS

 

A Participant with a vested annual benefit under the Basic Plan who dies prior
to the date benefits commence under this Plan shall have a pre-Retirement death
benefit paid under this Plan to the beneficiary designated under this Plan.  In
the event a married Participant fails to designate a beneficiary, the
beneficiary shall be deemed to be the Participant’s Surviving Spouse, and in the
event a single Participant fails to designate a beneficiary, the beneficiary
shall be deemed to be the beneficiary designated under the Basic Plan.  Such
pre-Retirement death benefit shall be an amount equal to the 50% survivor
annuity which would have been paid under this Plan if the Participant had
commenced payment as of the later of (i) the day immediately preceding the
Participant’s date of death, or (ii) the date the Participant would have reached
the earliest Retirement Date under the Plan, in the form of a Joint and 50%
Survivor Annuity with the designated beneficiary as the Contingent Annuitant. 
The pre-Retirement death benefit shall commence within 90 days after the later
of the Participant’s date of death or the date the Participant would have
attained the Early Retirement Date; provided, however, that the first monthly
payment shall include any monthly payments that would have been made had
benefits commenced on the first day of the month following the date of the
Participant’s death.

 

13

--------------------------------------------------------------------------------


 

SECTION VI

 

FORFEITURE OF BENEFIT

 

Notwithstanding any other provision of this Plan, if at any time during which a
Participant is entitled to receive payments under the Plan, the Participant
engages in any business or practice or becomes employed in any position, which
the SERP Committee, in its sole discretion, deems to be in competition with the
Company or any of its business or interests, or which is deemed by the SERP
Committee, in its sole discretion, to be otherwise prejudicial to any of its
interests, or such Participant fails to make himself available to the Company
for reasonable consultation and other services, the SERP Committee, in its sole
discretion, may cause the Participant’s entire interest in benefits otherwise
payable under the Plan to be forfeited and discontinued, or may cause the
Participant’s payments of benefits under the Plan to be limited or suspended
until such Participant is no longer engaging in the conduct above or for such
other period the SERP Committee finds advisable under the circumstances, or may
take any other action the SERP Committee, in its sole discretion, deems
appropriate.  The decision of the SERP Committee shall be final.  The omission
or failure of the SERP Committee to exercise this right at any time shall not be
deemed a waiver of its right to exercise such right in the future.  The exercise
of discretion will not create a precedent in any future cases.

 

14

--------------------------------------------------------------------------------


 

SECTION VII

 

MISCELLANEOUS

 

7.1.          This Plan shall be binding on the Company and its successors and
assigns.  In furtherance of the foregoing, the Company may assign its
obligations to make payments under this Plan to any successor to all or
substantially all of the Company’s business.

 

7.2.          The SERP Committee may, in its sole discretion, terminate, suspend
or amend this Plan at any time or from time to time, in whole or in part. 
However, no amendment or suspension of the Plan will affect a retired
Participant’s right or the right of a Surviving Spouse, Contingent Annuitant or
other beneficiary to continue to receive a benefit in accordance with this Plan
as in effect on the date such Participant, Surviving Spouse, Contingent
Annuitant or other beneficiary commenced to receive a benefit under this Plan.

 

7.3.          Nothing contained herein will confer upon any Participant or other
employee the right to be retained in the service of the Company nor will it
interfere with the right of the Company to discharge or otherwise deal with
Participants and other employees without regard to the existence of this Plan.

 

7.4.          This Plan is intended to meet the Employee Retirement Income
Security Act’s definition of “an unfunded plan for management or other highly
compensated individuals” and, as such, the Company will make Plan benefit
payments solely on a current disbursement basis out of general assets of the
Company.

 

7.5.          This Plan is intended to comply with the applicable requirements
of section 409A of the Code with respect to the accrual and payment of benefits
hereunder.  This Plan shall be interpreted and administered to the extent
possible in a manner consistent with the foregoing statement of intent.

 

15

--------------------------------------------------------------------------------


 

7.6.          To the maximum extent permitted by law, no benefit under this Plan
will be assignable or subject in any manner to alienation, sale, transfer,
claims of creditors, pledge, attachment or encumbrances of any kind.

 

7.7.          The Plan shall be administered by the SERP Committee.  The SERP
Committee may adopt rules and regulations to assist it in the administration of
the Plan and may appoint and/or employ individuals to assist it in the
administration of the Plan and any other agents it seems advisable, including
legal and actuarial counsel.  In addition, the SERP Committee may, it is
discretion, delegate any of its authority, duties and responsibilities hereunder
to any other individual or individuals.

 

7.8.          This Plan is established under and will be construed according to
the laws of the State of New York, except to the extent such laws are preempted
by ERISA.

 

7.9.          Claims.  If any Participant, beneficiary or other properly
interested party is in disagreement with any determination that has been made
under the Plan, a claim may be presented, but only in accordance with the
procedures set forth herein.

 

(a)          Original Claim.  Any Participant, beneficiary or other properly
interested party may, if he/she so desires, file with the SERP Committee a
written claim for benefits or a determination under the Plan.  Within ninety
(90) days after the filing of such a claim, the SERP Committee shall notify the
claimant in writing whether the claim is upheld or denied in whole or in part or
shall furnish the claimant a written notice describing specific special
circumstances requiring a specified amount of additional time (but not more than
one hundred eighty (180) days from the date the claim was filed) to reach a
decision in the claim.  If the claim is denied in whole or in part, the
Committee shall state in writing:

 

(i)            the reasons for the denial;

 

16

--------------------------------------------------------------------------------


 

(ii)           the references to the pertinent provisions of this Plan on which
the denial is based;

 

(iii)          a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

(iv)          an explanation of the claims review procedure set forth in this
section.

 

(b)           Claim Review Procedure.  Within sixty (60) days after receipt of
notice that a claim has been denied in whole or in part, the claimant may file
with the SERP Committee a written request for a review and may, in conjunction
therewith, submit written issues and comments.   Within sixty (60) days after
the filing of such a request for review, the SERP Committee shall notify the
claimant in writing whether, upon review, the claim was upheld or denied in
whole or in part or shall furnish the claimant a written notice describing
specific special circumstances requiring a specified amount of additional time
(but not more than one hundred twenty (120) days from the date the request for
review was filed) to reach a decision on the request for review.

 

(c)           General Rules.

 

(i)            No inquiry or question shall be deemed to be a claim or a request
for a review of a denied claim unless made in accordance with the foregoing
claims procedure.  The SERP Committee may require that any claim for benefits
and any request for a review of denied claim be filed on forms to be furnished
by the SERP Committee upon request.

 

17

--------------------------------------------------------------------------------


 

(ii)           All decisions on claims and on requests for a review of denied
claims shall be made by the SERP Committee.  The decisions of the SERP Committee
shall be final, binding and conclusive upon all persons.

 

(iii)          The decision of the SERP Committee on a claim and on a request
for a review of a denied claim shall be served on the claimant in writing.  If a
decision or notice is not received by a claimant within the time specified, the
claim or request for a review of a denied claim shall be deemed to have been
denied.

 

(iv)          Prior to filing a claim or a request for a review of a denied
claim, the claimant or the claimant’s representative shall have a reasonable
opportunity to review a copy of this Plan and all other pertinent documents in
the possession of the Company and the SERP Committee.

 

(v)           The individuals serving on the SERP Committee shall, except as
prohibited by law, be indemnified and held harmless by the employer from any and
all liabilities, costs, and expenses (including legal fees), to the extent not
covered by liability insurance arising out of any action taken by any individual
of the SERP Committee with respect to this Plan, unless such liability arises
from the individual’s claim for such individual’s own benefit, the proven gross
negligence, bad faith, or (if the individual had reasonable cause to believe
such conduct was unlawful) the criminal conduct of such individual.  This
indemnification shall continue as to an individual who has ceased to be a member
of the SERP Committee for the employer and shall inure to the benefit of the
heirs, executors and administrators of such an individual.

 

18

--------------------------------------------------------------------------------


 

APPENDIX I

 

Everything in this Plan to the contrary notwithstanding, the following
Participants shall have benefits under this Plan as provided in their respective
agreements with the Company as follows:

 

1.               Lance R. Primis: as per his agreement with the Company dated
December 4, 1996.

 

19

--------------------------------------------------------------------------------